ON MOTION FOR REHEARING
WELLS, Judge.
We grant the motion for rehearing in part to correct a factual error, withdraw the opinion filed on February 27, 2008, and substitute the following opinion in its place.
Brivis Enterprises, Inc. appeals from an order denying its motion to quash service of process and to dismiss for lack of personal jurisdiction, filed after it had answered the complaint, moved to set aside a default, and engaged in discovery, all without mentioning service of process or personal jurisdiction. Because the defense was waived, we affirm. See Berne v. Beznos, 819 So.2d 235, 238 (Fla. 3d DCA 2002) (finding that pleading to the merits without objecting to service of process or lack of personal jurisdiction waives those defenses); Parra v. Raskin, 647 So.2d 1010, 1011 (Fla. 3d DCA 1995) (stating that failure to raise the insufficient service of process defense at the inception of a case, in either a motion or responsive pleading, constitutes a waiver of that defense); see also Caldwell v. Caldwell, 921 So.2d 759, 760 (Fla. 1st DCA 2006) (concluding that entering a general appearance following default without raising sufficiency of service of process or lack of personal jurisdiction constituted a waiver); Solmo v. Friedman, 909 So.2d 560, 564 (Fla. 4th DCA 2005) (holding that active participation in a proceeding waives issues regarding service of process defense and constitutes submission to a court’s jurisdiction).
Affirmed.